DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 3-4, 6-17 are pending. Claims 18-30 are withdrawn.  Claims 2 and 5 are cancelled.
The rejection of claims 1, 3-4, 6-9 and 12-15 under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,749,510) in view of Francisco (US 4,732,695) is maintained.
The rejection of claims 10-11, 16-17 under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,749,510) and Francisco (US 4,732,695) as applied to claims 1, 3-4, 6-9 and 12-15 above and further in view of Ryther et al. (US 8,772,215) is maintained.
Response to Arguments
Applicant’s arguments filed 3/7/2022, with respect to claim(s) 1, 3-4, and 6-17 have been fully considered but are not persuasive.  
Applicants urge that Nelson does not teach the claimed aromatic alcohol or a diluted composition having a pH of at least 10.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nelson is found pertinent to the claims as presented for examination because Nelson teach a method of cleaning cured and partially cured paint residue from industrial paint equipment (see col.2,ln.1-5), and suggest diluting a concentrate composition with more than 1% water (see col.7,ln.60) to produce a cleaning concentrate (see abstract) comprising: 30-70% by weight of aromatic hydrocarbon solvent in general and Francisco (US 4,732,695) teach that it is commonly known to use at least a 30% -60% benzyl alcohol to remove accumulated and dried paint in paint hoses and spray equipment.  See abstract and col.1,ln.5-15 and col.2,ln.53 explicitly teaching the hose enclosures which would encompass the interior surface of paint production equipment as claimed.  The combined teachings encompass the broadly claimed a) 30-70% aromatic alcohol organic solvent.  
Furthermore, in response to Applicants arguments that Nelson do not teach the limitation to wherein the cleaning composition has a pH of 10 or higher at the time of dilution, see col.6,ln.7 encompassing the pH of claim 1 since Nelson guide one of ordinary skill to use the concentrate diluted or undiluted, thus guiding one on ordinary skill to that optional dilution would not drastically change the pH range of the concentrate and would remain effective either as a diluted or undiluted concentrate.    
Applicant’s urge that Francisco does not teach the claimed pH and the interior of paint production equipment thus should not be combined with Nelson teaching the claimed pH and the interior paint production equipment.  Contrary to Applicant’s arguments, Francisco teach one of ordinary skill to use at least a 30% -60% benzyl alcohol to remove accumulated and dried paint in paint hoses and spray equipment.  See abstract and col.1,ln.5-15 and col.2,ln.53 explicitly teaching the hose enclosures which would encompass the interior surface of paint production equipment as claimed.  Furthemore, Nelson teach the undiluted pH and guide one of ordinary skill to optionally dilute or preferentially not dilute the concentrate comprising similar solvents and surfactant, alkanolamine, alkalinity source categories as claimed and one ordinary skill would reasonable expect similar reagents in similar amounts to have similar pH’s and be an effective paint remover.  Accordingly, the combination rejections are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,749,510) in view of Francisco (US 4,732,695).
Nelson (US 4,749,510) teach a method of cleaning cured and partially cured paint residue from industrial paint equipment (see col.2,ln.1-5), comprising:
diluting a concentrate composition with more than 1% water (see col.7,ln.60) to produce a cleaning composition, the concentrate composition (see abstract) comprising:
a)    30-70%-% organic solvent selected from the group consisting of aromatic alcohol, glycol ether, and mixtures thereof; See abstract.
b)    at least 8 wt-% alkanolamine and upto 30% alkanolamine as is required by claim 7 is suggested by Nelson (abstract) guiding one of ordinary skill to 2-15% of an organic acid accelerator such as formic acid or monoethanolamine or the amines in col.4,ln.25-40.
c)    alkalinity source; see col.3,ln.5
d)    0.5-3% surfactant; see col.3, including anionic surfactant (col.3,ln.64
e)    no more than 50 wt-% water; see col.7,ln.60 teaching a thickened concentrate composition with more than 1% water.
Limitation to wherein the cleaning composition has a pH of 10 or higher at the time of dilution is taught in col.6,ln.7 encompassing the pH of claim 1.
Heating the cleaning composition to a temperature of at least 55 °C as required in claim 1 and no more than 90°C as required in claim 12 is taught in (col.1,ln.60-65).
Thickener of claim 13 is taught in col. 3,ln.60 teaching 0-10% cellulose thickener.
Limitation to claim 14 to substantially free of fluorosurfactants is met by Nelson not mentioning any fluorosurfactants.
Nelson (US 4,749,510) do not teach using a clean-in-place technique to the interior surfaces of the paint production equipment as required by claim 1.  Also, Nelson does not teach the claimed benzyl alcohol of claim 3.
Francisco (US 4,732,695) teach that it is commonly known to use at least a 30% -60% benzyl alcohol to remove accumulated and dried paint in paint hoses and spray equipment.  See abstract and col.1,ln.5-15 and col.2,ln.53 explicitly teaching the hose enclosures which would encompass the interior surface of paint production equipment as claimed.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the cleaning composition of Nelson to the interior surfaces of a paint production equipment, because Nelson (US 4,749,510) teach a method of cleaning cured and partially cured paint residue from industrial paint equipment in general and Francisco (US 4,732,695) teach that it is commonly known to use 30% -60% benzyl alcohol or the NMP (as also taught by Nelson) to remove accumulated and dried paint in paint hoses and spray equipment.  See abstract and col.1,ln.5-15 and col.2,ln.53 explicitly teaching cleaning the hose enclosures which would encompass the interior surface of paint production equipment as claimed.  One of ordinary skill is motivated to combine the teachings of Nelson with Francisco because both are in the analogous art of using a similar cleaning composition comprising the same claimed organic solvent, surfactant, and alkanolamine in cleaning of accumulated, dried, cured paint in general.
Claims 10-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 4,749,510) and Francisco (US 4,732,695) as applied to claims 1, 3-4, 6-9 and 12-15 above and further in view of Ryther et al. (US 8,772,215).
	 Nelson (US 4,749,510) and Francisco (US 4,732,695) are relied upon as set forth above, however, they do not teach the limitation to 1.5 to 10 wt-% alkali metal hydroxide as required by claims 10 and 17 and do not teach at least 1% to 7 wt-% fatty acid as required by claims 16-17 and wherein the pH is at least 13 as is required by claims 11 and 17.
	In the analogous art of cleaning internal components of tanks, lines, pumps and other equipment with a highly alkaline solvent, Ryther et al. (US 8,772,215 B2) teach a “clean in place” method of cleaning polymerized soils in internal components of tanks, lines, pumps and other equipment,  (see col.13,In.19 and col.13 line 65-col.4,ln.5) comprising: diluting a concentrate composition with water to produce a cleaning composition, the concentrate composition (see abstract) comprising: a) at least 30 wt-% organic solvent selected from the group consisting of aromatic alcohol, glycol ether, and mixtures thereof; See claim 1 (i) encompassing the BRI of instant claims 3-4 and 6.  
	Ryther et al. teach b) at least 8 wt-% alkanolamine; (see claim 1 (i) and col.7, In. 40-45).  Ryther et al. teach c) alkalinity source; see claim 1 (ii) and col.6,In.18-40 teach alkali metal hydroxides of claims 10 and 17.
	Ryther et al. teach d) surfactant; see claim 1 (iii) and col.7,ln.12 teaching anionic surfactants in an amount of 0.5%-10% see col.7,In.27.
	Ryther et al. teach no more than 50 wt-% water in col. 10,ln.40-45 guiding one of ordinary skill to optimize the amount of water based on the desired concentration for cleaning.  Limitation to wherein the cleaning composition has a pH of 10 or higher at the time of dilution is taught in col.6,In.12-17 encompassing the pH of claims 1, 13 and 17.
Heating the cleaning composition to a temperature of at least 55 °C is taught in (col.13,In.30-35). Thickener of claim 13 is taught in col.10,In.18. Limitation to claim 14 to substantially free of fluorosurfactants is met by the art not mentioning any fluorosurfactants. Fatty acids of claim 16 is taught in col.6,In.3 in an amount of 0.5-10% in col.7,In.25-60.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelson with the claimed alkali metal hydroxide, fatty acid and pH as required by claims 10-11 and 16-17 and as taught by Ryther et al. teaching pH of at least 13 of a composition comprising the same ingredients as Nelson along with the claimed alkali metal hydroxide and fatty acid are effective in cleaning polymerized soils in internal components of tanks, lines, pumps and other equipment in general and Nelson (US 4,749,510) teach a method of cleaning cured and partially cured paint residue from industrial paint equipment.  One of ordinary skill is motivated to combine the teachings of Nelson, Francisco, and Ryther because all are in the analogous art of using a similar cleaning composition comprising the same claimed organic solvent, surfactant, and alkanolamine in cleaning polymerized soils from internal lines of processing equipment in general.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761